Citation Nr: 0409724	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  97-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to specially adapted housing or special home 
adaptation grant. 

2.  Entitlement to an increased evaluation for service-connected 
colitis, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back disorder with 
sciatica.

4.  Entitlement to service connection for neurological impairment 
of the legs with loss of use of both lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1968 to May 1976.

Initially, the Board of Veterans' Appeals (Board) notes that in a 
separate decision dated in November 2002, the Board addressed 
additional issues that had been developed on appeal, including 
entitlement to an increased evaluation for service-connected right 
cervical sympathectomy with Horner's syndrome.  In the November 
2002 Board decision, while the Board increased the evaluation for 
this disorder to 20 percent, it also determined that it did not 
have jurisdiction to consider vision loss as a component of this 
service-connected disability, and therefore referred the issue of 
entitlement to vision loss as secondary to service-connected right 
cervical sympathectomy with Horner's syndrome to the regional 
office (RO) for appropriate adjudication.  The claims folder does 
not reflect that this requested action has been accomplished.  
Accordingly, this matter is again referred to the RO.

The Board further notes that with respect to the issues that 
remain on appeal, the Board sought further Department of Veterans 
Affairs (VA) medical examination and opinions, and the results of 
these efforts are now of record.  In this regard, while the Board 
recognizes that neither the veteran nor his representative have 
received the results of these examinations, in light of the 
Board's decision to grant service connection for residuals of low 
back injury, neurological impairment of the legs with loss of use, 
and entitlement to specially adapted housing, remand to obtain 
waiver of the RO's initial consideration of this evidence is 
unnecessary.  The Board does, however, find, that its inability to 
increase the rating for colitis to the maximum rating available 
under the applicable rating criteria, precludes the Board's 
current consideration of this issue.  This will be addressed more 
fully in the Remand portion of this decision.


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran has 
residuals of low back injury that are related to his active 
service.  

2.  Competent medical evidence shows that neurological impairment 
of the legs with loss of use of the lower extremities is related 
to service-connected residuals of low back injury.  

3.  The veteran has service-connected disability that has been 
determined to include the loss of use of the lower extremities.


CONCLUSIONS OF LAW

1.  Residuals of low back injury were incurred during combat 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306(b)(2) (2003).

2.  Neurological impairment of the legs with loss of use of the 
lower extremities is related to service-connected residuals of low 
back injury.  38 C.F.R. § 3.310 (2003).

3.  The criteria for entitlement to specially adapted housing have 
been met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that while VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) (VCAA), with respect to these claims, the Board has 
determined that the evidence now supports a grant of the benefits 
sought.  Consequently, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an unnecessary 
waste of VA time and resources.  

I.  Entitlement to Service Connection for Residuals of Low Back 
Injury and Neurological Impairment of the Legs with Loss of Use of 
the Lower Extremities

Background

The veteran's DD Form 214 reflects that the veteran had Vietnam 
service and was the recipient of numerous medals, including the 
Parachute Badge, the Purple Heart Medal, and the Combat 
Infantryman Badge.

Service medical records reflect that in May 1969, the veteran was 
treated for injuries that resulted from exploding mortars, 
including a right hip injury.  X-rays were noted to indicate 
fracture of the right acetabulum and it was noted that fragments 
could have entered through the sciatic nerve or facial plexus.  In 
April 1972, it was noted that following his right hip fracture, he 
also had hyperthesia of the entire left leg.  Thereafter, he was 
put in traction and the veteran had total return of sensation with 
problems now occurring only with cold weather.  Over the previous 
three or four months, he had increasing pain in the right hip.  
Examination revealed tenderness over the sciatic notch with 
paresthesia radiating into the lower right leg.  The impression 
was sciatic nerve irritation secondary to old trauma.  A physical 
profile from April 1972 reflects that the veteran was found to be 
medically qualified for duty with limitations resulting from 
sciatic nerve damage.  The veteran was to refrain from parachuting 
for two months.  In August 1972, his duty was again limited for 
two months due to sciatic nerve damage.

In March 1974, the veteran complained of pain in the low back and 
sides for the previous week.  Physical examination revealed that 
the spine was tender from L3 to T6, and tenderness at the 
costovertebral angle.  In May 1974, the veteran complained of low 
back pain for the previous 2 days that was now worse.

In June 1974, the veteran complained of low back pain and reported 
recent pain from lifting and from a hard landing during a 
parachute jump one month earlier.  Examination revealed limitation 
of motion in all planes and the impression was acute low back 
pain.  He returned one week later with continuing muscle spasm 
bilaterally with decreased flexion and flattening of the lordotic 
curve.  The veteran was given medication and issued a corset.  

A June 1974 service physical profile record reflects a diagnosis 
of back strain, and it was noted that the veteran was medically 
qualified for temporarily restricted duty for two months.  During 
this period of time, he was not to do any crawling, stooping, 
running, jumping, parachute jumping, standing over 30 minutes, or 
marching or walking over 30 minutes without rest.  In October 
1974, it was noted that the veteran was okay for duty.  

While VA medical examination in November 1976 did not reflect a 
diagnosis of any low back disorder, the veteran complain of a lot 
of back pain in the lower part of his back, and that the pain was 
so severe at times that he would be confined to a bed for two 
weeks.  At VA examination in July 1977, the veteran again 
complained of pain in the lower back with right leg numbness, 
especially on stairs, but evaluation of the lumbar spine revealed 
negative findings. 

VA outpatient records from March and April 1980 reflect that the 
veteran complained of the acute onset of lumbar pain radiating 
down the right leg.  The veteran reported that this had been the 
5th or 6th incident since the original injury in 1975.  Physical 
therapy had reportedly helped, as did some kind of lumbar support.  
The impression was degenerative arthritis of the lumbosacral 
spine, post-traumatic.  

VA aid and attendance examination in December 1995 revealed 
paralysis of the right arm with zero grip strength and that the 
veteran was completely a wheelchair patient, with paralysis of the 
right leg, weakness of the left leg, atrophy of muscles of both 
legs, no contracture, no weight-bearing, poor balance, and poor 
propulsion on the left and zero propulsion on the right.  It was 
also noted that the veteran had chronic low back pain from an old 
injury following a parachute jump, and that the veteran was only 
capable of a couple of steps with assistance.  

March 1996 VA peripheral nerves examination revealed the veteran's 
history of being unable to walk since 1985, and the veteran 
further reported that this complaint dated back to several 
injuries, from parachute injuries and also a shrapnel injury to 
the lumboscaral area.  The diagnosis was findings compatible with 
peripheral nerve injury in the lower extremity, right greater than 
left.  

VA aid and attendance examination in March 1996 revealed that the 
veteran complained that he had no use in the right lower 
extremity.  He also complained of significant weakness in the left 
leg, and physical examination revealed no movement in the right 
lower extremity.  On the left, the veteran was able to do straight 
leg raising but his strength was 4-/5.  The assessment was that 
this was a wheelchair bound white male with limited use of his 
right arm and no use of his right leg.  

November 1997 peripheral nerves examination revealed no voluntary 
movement of the right upper extremity.  The right lower extremity 
demonstrated 2-3/5 in the proximal muscles and 3/5 in the distal 
muscles.  The left leg did not show any weakness.  In summary, the 
veteran was found to show evidence of old previously determined 
deficits such as the right Horner's syndrome and right 
hemiparesis.  However, on the basis of this examination, the 
examiner could not find evidence of peripheral nerve injury, root 
injury or spinal cord disease.  In addition, the examiner believed 
that computed tomography (CT) scan of the brain did not correlate 
with the amount of right-sided weakness that the veteran 
demonstrated in this examination.

VA treatment records from October 1998 reflect complaints that 
included low back pain.

At the veteran's personal hearing in May 1999, the veteran 
testified that he was initially injured during service as a result 
of enemy mortar fire in January 1969 (transcript (T.) at p. 2).  
He indicated that both hips were shot through the buttocks, and 
his right arm was also hit (T. at p. 2).  He was subsequently 
involved in a parachute accident in 1973 or 1974, at which time 
another parachutist slipped under him, and caused him to fall 
about 150 to 200 feet to the ground (T. at p. 3).  The veteran 
asserted that his lower back and sciatic nerve were damaged in the 
incident (T. at p. 3).  The veteran related his inability to walk 
to a combination of his original combat wound and his subsequent 
parachute injury (T. at p. 19).  He became confined to a 
wheelchair in 1985 or 1986 because of the weakness and paralysis 
in his leg and back problems, and currently he could not walk 
without assistance (T. at pp. 19-20).  

October 1999 VA peripheral nerves examination revealed the 
veteran's history of sustaining various wounds from mortar fire 
while in Vietnam, one of which had resulted in nearly complete 
loss of his right arm and complete loss of his right leg.  He also 
had parachute and shrapnel injuries to the lumbosacral area.  
Currently, the veteran was unable to walk.  He also reported a 
history of a heart attack which affected the right side of his 
body.  Physical examination of the lower extremities revealed that 
he had no movement of the right lower extremity and some movement 
of the proximal muscles in about 2 out of 5.  

VA neurological disorders examination in April 2003 indicated the 
examiner's review of the veteran's claims folder and computerized 
treatment records.  A history was noted of fairly constant and 
severe lower back pain since the veteran's in-service parachute 
accident.  The veteran also complained of numbness in his legs 
since 1975.  Initially, there was radiating pain, but that had not 
been a problem from some time now.  He further noted some atrophy 
in both legs due to misuse and he could only take a couple of 
steps unassisted.  Therefore, he spent most of his time in a 
wheelchair.  He also noted that he had sustained an earlier wound 
to his right arm, hips, and tailbone, which involved nerve and 
joint injuries.  Physical examination revealed strength on the 
right lower extremity of 1-/5 diffusely, and strength in the left 
lower extremity was 3/5 in the left hip flexor, 3/5 in the left 
quadriceps and hamstring, and 3+/5 in the left foot dorsiflexion 
and plantar flexion.  There was also diffuse atrophy in both legs, 
and muscle stretch reflexes were not elicited in the lower 
extremities.  He was not found to be able to walk independently.  
It was the examiner's impression that the veteran had demonstrable 
loss of use of the lower extremities bilaterally, right greater 
than left, and that it was as least as likely as not that his 
disability of loss of use in his lower extremities was secondary 
to history of low back injury and disability.  

VA spine examination in May 2003 again noted the veteran's 
explosion and parachute injuries.  Physical examination revealed 
that the veteran was unable to hold his lower extremity against 
gravity and that he had a negative straight leg raise bilaterally.  

In a July 2003 addendum report to the VA May 2003 spine 
examination, the reporting examiner reviewed the claims folder and 
once again noted the veteran's history of explosion and parachute 
injuries.  It was also once again noted that he continued to have 
bilateral lower extremity radiation and paresthesias in addition 
to bilateral weakness and was using a wheelchair for ambulation.  
Based on his physical examination of the veteran and review of X-
rays, it was the examiner's opinion that the veteran had a low 
back disorder.  In addition, he found evidence of sciatica with 
radiation of the pain into the veteran's lower extremities.  It 
was the examiner's opinion that the low back disorder was related 
to diagnosed disability during the veteran's active military 
service.


Analysis

The Board has carefully reviewed the evidence of record and first 
notes that while the most recent VA spine examiner did not provide 
a specific diagnosis with respect to the veteran's low back 
disability, the examiner very clearly indicated that he found a 
low back disability, and based on this examiner's findings and 
conclusions and earlier diagnoses such as a diagnosis of 
degenerative arthritis of the lumbosacral spine, post-traumatic, 
in March and April 1980, the Board will give the veteran the 
benefit of the doubt, and conclude that he continues to have 
significant low back disability.  In addition, service medical 
records document complaints of low back pain at least in part 
referable to a parachute incident in June 1974 followed by an 
extended treatment period and limited physical profile through 
October 1974, and there were earlier complaints and similar 
extended treatment following an in-service diagnosis of sciatic 
nerve damage in 1972.  The Board further finds that 38 U.S.C.A. § 
1154(b) (West 2002) also permits the Board to presume the 
incurrence of such injury in connection with the veteran's combat 
wounds from January 1969 if it is consistent with the 
circumstances, conditions, or hardships of such service, and the 
Board finds that the location of some of the veteran's shrapnel 
wounds is consistent with trauma to the low back.  

Moreover, the Board does not find that such conclusion is rebutted 
by clear and convincing evidence to the contrary.  In fact, the 
only opinion of record that squarely addressed the issue of 
entitlement to service connection for a low back disorder is the 
opinion of the May and July 2003 VA spine examiner who concluded 
in July 2003 that the veteran had a low back disorder manifested 
by sciatica with radiation of the pain into the veteran's lower 
extremities, and that the low back disorder was related to 
diagnosed disability during the veteran's active military service.  

Therefore, since there is medical opinion evidence linking a 
current low back disorder to in-service back diagnoses which the 
Board finds to be consistent with the veteran's combat service or 
otherwise consistent with a parachute accident in 1974, the Board 
finds that service connection for residuals of low back injury is 
warranted.  

As for the issue of entitlement to service connection for 
neurological impairment of the legs with loss of use of both lower 
extremities, while there is no opinion that specifically relates 
such disability to the veteran's active service, the record does 
contain the opinion of the April 2003 VA neurological disorders 
examiner that the veteran had demonstrable loss of use of the 
lower extremities bilaterally, right greater than left, and that 
it was as least as likely as not that his disability of loss of 
use in his lower extremities was secondary to history of low back 
injury and disability.  The Board also notes that this examiner 
reached this opinion following a review of the claims folder and 
computerized treatment records, and after finding significant 
reduction in strength bilaterally, diffuse atrophy in both legs, a 
lack of muscle stretch reflexes, and the veteran's inability to 
walk independently.  Therefore, the Board finds that since 
residuals of low back injury have been found to be related to 
service, the April 2003 VA neurological disorders examiner's 
opinion linking loss of use of the lower extremities to low back 
injury and disability is sufficient to warrant service connection 
for such neurological disability pursuant to 38 C.F.R. § 3.310.


II.  Entitlement to Specially Adapted Housing or Special Home 
Adaptation Grant

Applicable regulations provide that specially adapted housing is 
available to a veteran who has a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or (2) blindness in 
both eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; (3) the loss or loss of use 
of one lower extremity, together with residuals of organic disease 
or injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair; or (4) the loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 
C.F.R. § 3.809 (2003).  

The phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) 
(2003).

As was noted earlier, the April 2003 VA examiner has determined 
that the veteran has sustained the loss of use of both lower 
extremities as a result of service-connected low back disability.  
The Board further notes that the April 2003 VA examiner and other 
examiners have found that the veteran is unable to walk more than 
a few steps without the assistance of another and requires the 
regular use of a wheelchair.

Therefore, the Board finds that the veteran requires the regular 
and constant use of a wheelchair, braces, crutches or a cane as a 
normal mode of locomotion, although occasional locomotion by other 
methods may be possible.  Accordingly, since the Board further 
finds that the veteran has permanent and total service-connected 
disability involving the loss of use of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, the Board finds that entitlement 
to specially adapted housing is warranted.

Parenthetically, the Board notes that even if the Board found that 
a finding of loss of use of the left lower extremity was not 
sufficiently demonstrated, with the almost complete loss of use of 
the right arm due to the veteran's service-connected disability of 
the right upper extremity, the evidence would alternatively 
support entitlement to specially adapted housing based on the loss 
of use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

As the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted housing, 
the question of entitlement to a special home adaptation grant is 
moot.  38 C.F.R. § 3.809a (2003).


ORDER

The veteran's claim for service connection for residuals of low 
back injury is granted.

The veteran's claim for neurological impairment of the legs with 
loss of use of the lower extremities is granted.

Entitlement to assistance in acquiring specially adapted housing 
is granted.


REMAND

As was noted previously, the Board finds that its current 
inability to increase the rating for the veteran's service-
connected colitis to the maximum rating available under the 
applicable rating criteria precludes the Board's current 
consideration of this issue.  More specifically, since the RO has 
not initially reviewed the relevant VA examination results from 
May 2003, and the record does not contain a waiver of the right of 
initial review, the Board finds that it would only be permitted to 
consider the examination results in connection with an allowance 
which granted the maximum rating available under the applicable 
diagnostic code.  The Board has reviewed the new evidence under 38 
C.F.R. § 4.114, Diagnostic Code 7323 (2003), and has preliminarily 
determined that such evidence is not consistent with a 100 percent 
rating under this diagnostic code.  Consequently, the Board finds 
that it has no alternative but to remand this matter so that the 
RO may initially consider the results from the May 2003 VA 
examination.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA, and its 
implementing regulations, court decisions, and VA directives is 
completed.  

2.  The issue of entitlement to an increased evaluation for 
colitis should again be reviewed on the basis of the additional 
evidence.  If the benefit sought is not granted in full, the 
veteran should be furnished a supplemental statement of the case, 
and be afforded a reasonable opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



